Order entered March 30, 2020




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                                No. 05-20-00278-CV
                                No. 05-20-00196-CV

            IN RE GAIL CORDER FISCHER (“A.W.E.”), Relator

                                 A.W.E., Appellant

                                        V.

                                D.M.F.N., Appellee

    Original Proceeding and Appeal from the 254th Judicial District Court
                            Dallas County, Texas
              Trial Court Cause Nos. DF-18-11265, DF-18-11265

                                      ORDER

      Before the Court is real parties in interest’s March 27, 2020 joint motion to

extend time to file a sur-reply and submission of additional evidence in Cause No.

No. 05-20-00278-CV. In their motion, real parties assert that they are unable to

prepare their sur-reply because they have not yet received a copy of the hearing

transcript from the court reporter.
      The reporter’s record in the appeal, Cause No. 05-20-00196-CV, was

originally due February 23, 2020. By order dated March 26, 2020, we granted

court reporter Latoya Young’s second request for an extension of time to file the

reporter’s record and order the record filed by March 27, 2020. To date, the

reporter’s record has not been filed.

      Accordingly, we ORDER court reporter Latoya Young to file the record in

Cause No. 05-20-00196-CV within 10 days of the date of this order. We expressly

CAUTION Ms. Young that failure to comply with this order will result in the

Court taking such action as is necessary to have the reporter’s record filed, which

may include an order that she not sit as a court reporter until she complies.

      Real parties’ sur-reply and submission of additional evidence in the original

proceeding shall be due 10 days after the filing of the reporter’s record.

      We DIRECT the Clerk to send copies of this order to:


      Honorable Ashley Wysocki
      Presiding Judge
      254th Judicial District Court

      Latoya Young
      Official Court Reporter
      254th Judicial District Court

      All parties


                                              /s/    DAVID L. BRIDGES
                                                     PRESIDING JUSTICE